DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed on August 16, 2021.  Claims 2, 5, 14, 21-23 and 27 have been cancelled.  Thus, claims 1, 3, 4, 6-13, 1-20 and 24-26 are pending.  Claims 1, 8, 10, 16 and 24 are independent.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on May 11, 2021 and August 16, 2021 have been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Response to Arguments
Applicants’ amendments and arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1, 3, 4, 6-13, 1-20 and 24-26 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, U.S. Patent Publication No. 2017/0168485 to Berntorp et al. (hereinafter “Berntorp”), discloses an 
With respect to independent claims 1 and 10, Berntorp, taken singly or in combination with other prior art of record, does not disclose or teach the motion planning module receives perception data and sample trajectories, adjusts a respective representation of a probability of collision along each edge in the planning graph that results in a collision with obstacles as represented in the perception data to account for the sample trajectories, determines a path considering cost and probability of collision, and outputs the path to the computing system, in combination with other limitations of the claim.
With respect to independent claims 8, Berntorp, taken singly or in combination with other prior art of record, does not disclose or teach adjusts a respective representation of a probability of collision along each edge in the planning graph that results in a collision with obstacles as represented in the perception data to account for the sample trajectories, determines a path considering cost and probability of collision, and outputs the path to the computing system, wherein the motion planning module comprises: a hardware processor; memory storage, wherein the planning graph is stored at the memory storage; and precomputed collision data stored at the memory storage such that during runtime, as perception data is received, the hardware processor 
With respect to independent claims 16, Berntorp, taken singly or in combination with other prior art of record, does not disclose or teach for each edge in a planning graph that results in a collision with the representations of obstacles, adjusting a respective cost value to account for a probability of collision based on the sample trajectories, wherein the planning graph comprises a plurality of nodes connected by edges, wherein each node represents, implicitly or explicitly, time and variables defining a state of the autonomous vehicle, an operating environment, or both the state of the autonomous vehicle and the operating environment; and determining a path that considers cost and/or risk, in combination with other limitations of the claim.
With respect to independent claims 24, Berntorp, taken singly or in combination with other prior art of record, does not disclose or performing a second programming phase to configure the motion planning module for a new particular autonomous vehicle, a new particular scenario, or both a new particular autonomous vehicle and new particular scenario, the second programming phase comprising: receiving a second planning graph; and for each edge of the second planning graph, receiving precomputed collision data for, and cost associated with, that edge; and storing the second planning graph and the precomputed collision data at the memory storage of the motion planning module, in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661